Citation Nr: 1230255	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  11-11 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to retroactive payment, claimed in the amount of $6,203, of Department of Veterans Affairs disability compensation reduced due to concurrent receipt of military retired pay.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina. 

The RO determined that the Veteran was due $3.00 in retroactive payment of Department of Veterans Affairs disability compensation that was reduced due to his concurrent receipt of military retired pay under the Concurrent Retirement and Disability Payment (CRDP) program. However, the Veteran contends that he was properly entitled to a retroactive payment in the amount of $6,203. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

As the claims file reflects that this issue has not been developed by the RO, the issue must be remanded. 

The Board observes that the Veteran submitted a timely May 2011 notice of disagreement to the April 2011 RO letter assigning him a $3.00 retroactive payment of benefits. However, the RO has yet to promulgate a Statement of the Case on this issue. The issue must be remanded to the RO for appropriate development. Manlincon v. West, 12 Vet.App. 238 (1999). The Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review. See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).




Accordingly, the case is REMANDED to the RO for the following action:

1. Take appropriate development actions, to include the conduct of any necessary audits. Make any relevant audit results available in the Veteran's claims file (either the paper claims file or Virtual VA).

2. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issue of his entitlement under the CRDP program to additional retroactive payment of disability benefits. The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the Statement of the Case. 38 C.F.R. § 20.202 (2011). If the Veteran perfects his appeal, conduct any further appellate proceedings as are established by relevant statute, regulation, and precedent.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


